As to plaintiff's hernia the department found: "that condition could not have been recent in origin notwithstanding the fact the condition was not previously disabling." There was testimony to sustain this finding. It follows that plaintiff is not entitled to compensation because his hernia was not "clearly recent in origin" as required by the statute. Act No. 10, part 7, § 2, subd. 28, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 8485-2, Stat. Ann. 1942 Cum. Supp. § 17.221). For this reason I concur with Mr. Justice WIEST in affirmance, with costs to defendant.
BUTZEL, SHARPE, BOYLES, and REID, JJ., concurred with NORTH, C.J. *Page 546